Citation Nr: 0210078	
Decision Date: 08/19/02    Archive Date: 08/29/02	

DOCKET NO.  98-08 105	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of recurrent plantar fibromatosis and pes planus of 
the left foot, with deformity, currently assigned a 
20 percent evaluation.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to 
December 1965.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal of a February 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

This case was previously before the Board in September 1999, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

Current residuals of recurrent plantar fibromatosis and pes 
planus of the left foot, with deformity, more nearly 
approximate those present in severe injury to the foot.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent for postoperative 
residuals of recurrent plantar fibromatosis and pes planus of 
the left foot, have been met.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, and Part 
4, Code 5284 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection for postoperative residuals of recurrent 
plantar fibromatosis and pes planus of the left foot, with 
deformity was awarded in June 1970. 

The veteran's claim for and increased rating was received in 
July 1997.

A private outpatient treatment record dated in July 1997 
reveals that the veteran was seen at that time for, among 
other things, plantar fibromatosis.  Currently, there was a 
recurrence of a small area of plantar fibromatosis in the 
veteran's left foot.  The pertinent diagnosis was bilateral 
plantar fasciitis, status post fasciectomies times two of the 
left foot.  

On VA orthopedic examination in August 1997, the veteran gave 
a history of swelling and a notable increase in the growth of 
masses in both of his feet.  Additional complaints included a 
burning sensation, as well as an increase in the number of 
calluses present.  He also experienced some difficulty in 
both walking and standing.  

On physical examination, the veteran's posture was good in 
all planes.  He was able to move his ankle and toes without 
difficulty, though there was some clawtoe deformity, as well 
as some flattening of the longitudinal arch of the left foot.  
At the time of examination, there was noted a callus in the 
middle of the ball of the veteran's foot over the distal 
third metatarsal head.  Radiographic studies showed no 
evidence of any bone on joint abnormality of the veteran's 
left foot.  The pertinent diagnoses were plantar fasciitis, 
postoperative fibromatosis, callus, clawtoe deformity, and 
pes planus of the left foot.  

On private examination in May 1998, the veteran complained of 
severe pain in his forefeet and arches secondary to 
contracted metatarsophalangeal joints and recurrent plantar 
fibromas.  Physical examination revealed decreased muscle 
strength, somewhat worse on the right than the left.  Severe 
fibromas were present, and there was evidence of contracted 
metatarsophalangeal joints, as well as metatarsalgia.  The 
pertinent prognosis was "poor, needs surgery."  In the 
opinion of the examiner, the veteran was "100 percent 
disabled" for any type of standing or walking.  

In October 2000, a VA orthopedic examination was 
accomplished.  At the time of examination, there was no 
evidence of any limitation of motion of the veteran's foot.  
Nor were there any weakened movements, excess fatigability, 
or incoordination.  According to the veteran, he experienced 
pain in both feet at the site of his plantar fibromatosis.  
When further questioned, the veteran stated that this pain 
did not cause any significant disability with his work as a 
forklift operator.  Examination showed very mild pronation of 
the foot, with no evidence of marked deformity, but with some 
mild tenderness on the bottom of the veteran's left foot.  
There was no swelling present, though there were increased 
calluses present on both feet secondary to hammertoes.  The 
veteran showed no marked pronation of either foot, though 
there was mild tenderness on the plantar surface of the left 
foot.  Noted at the time of examination was that the veteran 
experienced "no problem" with his Achilles tendons 
bilaterally.  The veteran did, however, have hammertoes on 
both feet, specifically, on digits 2, 3, and 5, which were 
most likely the cause of his "main disability."  Noted at the 
time of examination was that the veteran exhibited a "very 
mild" pes planus bilaterally, which was not a condition which 
would produce any "disability" for him.  The pertinent 
diagnoses were fibromatosis, hammertoes with calluses, and 
relaxed pes planus of the left foot.  

On subsequent VA examination in November 2001, the veteran 
stated that he currently worked as a forklift and warehouse 
operator.  When further questioned, he gave a significant 
history of left plantar deformity, for which he had undergone 
"five surgeries," with recurrent fibroids.  The veteran 
complained of left foot pain, stiffness, and swelling with 
both standing and walking, as well as overall pain, weakness, 
stiffness, swelling, heat, redness, fatigue, and a lack of 
endurance.  According to the veteran, these problems occurred 
on a constant basis, and resulted in distress and an 
excruciating amount of pain.  Reportedly, due to the fact 
that the veteran had shifted his weight when stepping, he had 
now developed difficulties with his legs.  This had worsened 
over the prior five to six years, with the veteran continuing 
to complain of pain, stiffness, and swelling while at rest, 
as well as pain, weakness, stiffness, swelling, heat, 
redness, fatigue, and a lack of endurance while standing.  
Nonetheless, the veteran was able to perform most of the 
activities of daily living, though with a significant amount 
of pain associated with all activity.  

On physical examination, there were signs of severe, abnormal 
weightbearing patterns bilaterally, with callosities, 
breakdown, and an unusual shoe wear pattern on both feet.  
There were severe creases in the location of the veteran's 
fibromas bilaterally, and he required the use of corrective 
shoe devices for ambulation.  The veteran was noted to be in 
a severe amount of pain during ambulation.  While he did not 
demonstrate flat feet, his feet were extremely swollen.  
There was painful motion on the balls of both feet, 
accompanied by weakness and tenderness.  At the time of 
examination, the veteran demonstrated bilateral clawfoot, 
with passive correction.  There was no evidence of halluces 
valgus, though the veteran required corrective shoes "with 
poor effect."  The veteran's gait was described as "severely 
abnormal," with severe limitation while standing and walking 
secondary to bilateral "burning pain."  The examiner noted 
that the veteran's claims folder was available and had been 
reviewed.  

The pertinent diagnosis was bilateral plantar deformity, with 
residuals of pain, tenderness, weakness, callosities, and 
abnormal weightbearing.  An additional diagnosis was 
bilateral clawfeet as the residual of swollen and painful 
feet.  In the opinion of the examiner, the veteran's 
condition had severely limited his activities of daily 
living, as well as his ability to perform the functions of 
his job, "such that he was unable to walk."  


Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 
IV (2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 U.S.C.A. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
While a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the present case, it is clear that, as a result of the 
veteran's service-connected left foot disability, he has 
undergone multiple surgeries.  As recently as May 1998, the 
veteran complained of "severe" pain in both his left arch and 
forefoot, apparently secondary to contracted 
metatarsophalangeal joints and recurrent plantar fibromas. 

The Board notes that, while on VA examination in 
October 2000, there was present only a "very mild" pes 
planus, and no limitation of motion, the veteran nonetheless 
exhibited "severe" footclawing, as well as significant 
hammertoes.  On more recent VA examination in November 2001, 
there were signs of "severe" abnormal weightbearing, as well 
as callosities and "breakdown."  The veteran's gait was 
"severely abnormal," characterized by a severe limitation on 
standing and walking due to "burning pain."  In the opinion 
of the examiner, the veteran's left foot disability had 
"severely limited" his activities of daily living, as well as 
his ability to perform his job functions.  

The 20 percent evaluation currently in effect contemplates 
the presence of moderately severe residuals of foot injury.  
In order to warrant an increased, which is to say, 30 percent 
evaluation, there would need to be demonstrated the presence 
of severe residuals of foot injury.  A 30 percent evaluation 
would additionally be indicated were there to be evidence of 
unilateral acquired clawfoot producing marked contraction of 
the plantar fascia, with a dropped forefoot, hammering of all 
toes, very painful callosities, and a marked varus deformity.  
38 C.F.R. §§ 4.40, 4.45, 4.59 and Part IV, Codes 5278, 5284 
(2001).  

As is clear from the above, the veteran currently exhibits 
what has been described as "severe" foot clawing.  Moreover, 
the impact of the veteran's left foot disability on his daily 
activities and job performance has likewise been described as 
"severe."  Under such circumstances, the Board is of the 
opinion that current manifestations of the veteran's service-
connected left foot disorder more nearly approximate the 
criteria associated with a 30 percent evaluation than the 
20 percent evaluation currently in effect.  Accordingly, a 
30 percent evaluation for the veteran's service-connected 
residuals of recurrent plantar fibromatosis and pes planus of 
the left foot, with deformity, is in order.  38 C.F.R. § 4.7 
and Part IV, Codes 5278, 5284 (2001).  An evaluation in 
excess of 30 percent is not indicated, inasmuch as the 
veteran does not currently exhibit symptomatology so severe 
as to result in the actual loss of use of his left foot.  See 
38 C.F.R. Part IV, Code 5284 (2001).  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met its "duty to assist" the claimant in the 
development of all facts pertinent to his claim.  To that 
end, the veteran has been scheduled for multiple VA 
examinations, and medical opinions have been obtained.  
Moreover, in correspondence of June 2001, the veteran was 
informed of the VA's obligations under the new Act, and given 
the opportunity to provide information necessary to obtain 
any evidence which had not already been procured.  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.  



ORDER

A rating of 30 percent for the postoperative residuals of 
recurrent plantar fibromatosis and pes planus of the left 
foot, with deformity, is granted, subject to those 
regulations governing the payment of monetary benefits.  



		
	Renee M. Pelletier
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

